                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :   CRIMINAL NO. 1:12-CR-91
                                          :
             v.                           :   (Chief Judge Conner)
                                          :
FREMO SANTANA,                            :
                                          :
                   Defendant              :

                                 MEMORANDUM

      The court sentenced defendant Fremo Santana (“Santana”) to 324 months’

imprisonment after he pled guilty to conspiracy to distribute and possess with

intent to distribute cocaine and heroin. Santana moves pro se to vacate, set aside,

or correct his sentence pursuant to 28 U.S.C. § 2255. (Doc. 1355). He asserts that he

was denied effective assistance of counsel in violation of the Sixth Amendment to

the United States Constitution. We will deny Santana’s Section 2255 motion.

I.    Factual Background & Procedural History1

      From 2009 to 2012, Santana was involved in a drug trafficking conspiracy

based out of Boston, Massachusetts that supplied significant quantities of cocaine

and heroin to distributors in central Pennsylvania. (Doc. 1240 ¶ 8; Plea Hr’g Tr.

15:17-21:18). In April 2012, a federal grand jury returned an indictment charging

Santana and 18 codefendants with various drug-related offenses arising from the

conspiracy. (Doc. 1). Santana was named in five of the seven counts in the



      1
         The following narrative summarizes the factual and procedural background
of this case as derived from the record. Citations to the record include the
transcript of the change of plea hearing convened on December 8, 2014 (“Plea Hr’g
Tr.”) and the August 25, 2016 sentencing hearing (“Sent. Tr.”).
indictment. (Id.) John A. Abom, Esquire (“Attorney Abom”) was initially appointed

to represent Santana. (Doc. 147). Santana subsequently hired private counsel and

Attorney Abom withdrew. (Docs. 394, 427-28). In September 2014, Santana moved

to appoint new counsel and Attorney Abom was re-appointed. (Docs. 950, 952).

       Trial was scheduled to begin on December 8, 2014. (Doc. 1057). That day,

Santana and the government reached a last-minute agreement and Santana pled

guilty to a superseding felony information. (Docs. 1067, 1069, 1072). The

information charged Santana with one count of conspiracy to distribute and possess

with intent to distribute five kilograms or more of cocaine hydrochloride and one

kilogram or more of heroin in contravention of 21 U.S.C. § 841(a)(1), (b)(1)(A)(i), and

(b)(1)(A)(ii), all in violation of 21 U.S.C. § 846. (Doc. 1067).

       Probation prepared a presentence report (“PSR”) recommending that

Santana be held responsible for at least 450 kilograms of cocaine and at least 60

kilograms of heroin, implicating a base offense level of 38 under the United States

Sentencing Guidelines Manual (“Guidelines” or “U.S.S.G.”). (Doc. 1240 ¶ 25). The

PSR also recommended a two-level enhancement for maintaining a “stash house,”

see U.S.S.G. § 2D1.1(b)(12), and a four-level enhancement for being an organizer or

leader in a criminal activity involving five or more participants, see id. § 3B1.1(a).

(Doc. 1240 ¶¶ 26, 28). With a two-level decrease for acceptance of responsibility, a

resulting total offense level of 42, and a criminal history category of II, Santana’s

Guidelines imprisonment range under the PSR was 360 months to life. (Id. ¶¶ 32,

33, 37, 56).




                                              2
      Santana, through Attorney Abom, objected to the drug-weight calculations in

the PSR, as well as to the “stash house” and “organizer or leader” enhancements.

(Doc. 1241; Doc. 1289 at 4-10). We held an evidentiary hearing to address Santana’s

objections. (See generally Doc. 1282). Following the hearing, we issued a detailed

memorandum addressing the drug-weight calculations, finding that Santana was

responsible for 276 kilograms of cocaine and 34.2 kilograms of heroin. United

States v. Santana, No. 1:12-CR-91, 2015 WL 4926433, at *5-6 (M.D. Pa. Aug. 18, 2015).

We overruled Santana’s remaining objections at the sentencing hearing. (Sent. Tr.

12:10-18, 17:11-15). Santana’s resulting total offense level of 40 coupled with his

criminal history category of II produced a Guidelines range of 324 to 405 months’

imprisonment. (Id. at 17:18-18:2). The court sentenced Santana to 324 months’

incarceration—the bottom end of his Guidelines range. (Id. at 27:13-20).

      Santana appealed, arguing, inter alia, that the drug-weight and sentencing-

enhancement determinations were not supported by a preponderance of the

evidence and that his 324-month sentence was substantively unreasonable. United

States v. Santana, 654 F. App’x 62, 63 (3d Cir. 2016) (nonprecedential). The Third

Circuit Court of Appeals affirmed on both issues in an unpublished opinion. Id.

      After the Supreme Court of the United States denied certiorari, see Santana

v. United States, 137 S. Ct. 344 (2016) (mem), Santana timely filed the instant motion

for relief under 28 U.S.C. § 2255. In his pro se Section 2255 motion, Santana raises

two claims of ineffective assistance of counsel. (Doc. 1355 at 5; Doc. 1355-1 at 4-11).

The motion is fully briefed and ripe for disposition.




                                           3
II.    Legal Standard

       Under Section 2255, a federal prisoner may move the sentencing court to

vacate, set aside, or correct the prisoner’s sentence. 28 U.S.C. § 2255. Courts may

afford relief under Section 2255 on a number of grounds including, inter alia, “that

the sentence was imposed in violation of the Constitution or the laws of the United

States.” Id. § 2255(a); see also 28 U.S.C. § 2255 Rule 1(a). The statute provides that,

as a remedy for an unlawfully imposed sentence, “the court shall vacate and set the

judgment aside and shall discharge the prisoner or resentence him or grant a new

trial or correct the sentence as may appear appropriate.” 28 U.S.C. § 2255(b). The

court accepts the truth of the defendant’s allegations when reviewing a Section 2255

motion unless those allegations are “clearly frivolous based on the existing record.”

United States v. Booth, 432 F.3d 542, 545 (3d Cir. 2005). A court is required to hold

an evidentiary hearing when the motion “allege[s] any facts warranting § 2255 relief

that are not clearly resolved by the record.” United States v. Tolliver, 800 F.3d 138,

141 (3d Cir. 2015) (quoting Booth, 432 F.3d at 546).

III.   Discussion

       A collateral attack based on ineffective assistance of counsel is governed by

the two-pronged test set forth in Strickland v. Washington, 466 U.S. 668 (1984). To

prevail on such a claim, a defendant must demonstrate that (1) counsel’s

representation fell below an objective level of reasonableness based on prevailing

professional norms, and (2) the deficient representation was prejudicial. See id. at

687-88. The defendant bears the burden of proving both prongs. See id. at 687.

Conclusory allegations are insufficient to entitle a defendant to relief under Section


                                           4
2255. See United States v. Thomas, 221 F.3d 430, 437 (3d Cir. 2000); Sepulveda v.

United States, 69 F. Supp. 2d 633, 639-40 (D.N.J. 1999) (citing Blackledge v. Allison,

431 U.S. 63 (1977)).

         In determining whether counsel has satisfied the objective standard of

reasonableness under the first prong, courts must be highly deferential toward

counsel’s conduct. Strickland, 466 U.S. at 689. There is a strong presumption that

counsel’s performance falls within the wide range of reasonable professional

assistance. See United States v. Gray, 878 F.2d 702, 710 (3d Cir. 1989). Only a “rare

claim” of ineffectiveness of counsel should succeed “under the properly deferential

standard to be applied in scrutinizing counsel’s performance.” Id. at 711 (citing

Strickland, 466 U.S. at 689-90).

         To satisfy the prejudice prong, the defendant must establish a reasonable

probability that, but for counsel’s errors, the outcome of the proceeding would have

been different. See Strickland, 466 U.S. at 694. As applied to the plea-bargaining

process, the defendant must show that “the outcome of the plea process would have

been different with competent advice.” Lafler, 566 U.S. at 163. The district court

need not conduct its analysis of the two prongs in a particular order or even address

both prongs of the inquiry if the defendant makes an insufficient showing in one.

See Strickland, 466 U.S. at 697; United States v. Lilly, 536 F.3d 190, 196 (3d Cir.

2008).

         Santana advances two theories in support of his request for Section 2255

relief. First, Santana argues that Attorney Abom was deficient for failing to object

to hearsay testimony during sentencing, which violated Crawford v. Washington,


                                           5
541 U.S. 36 (2004). Second, Santana contends that Attorney Abom was

constitutionally ineffective during the plea-bargaining process for telling Santana

that, under the plea agreement, he would be facing no more than 14 years’

imprisonment when in fact he received a much higher sentence. We will address

these claims seriatim.

      A.     Failure to Object to Hearsay During Sentencing

      Santana’s ineffectiveness claim concerning counsel’s failure to object to

hearsay testimony is directly contradicted by the record. Attorney Abom filed a

detailed brief in support of Santana’s objection to the PSR’s drug-weight

calculations, specifically questioning the propriety of relying on hearsay to support

the PSR’s findings. (See Doc. 1289 at 2, 4-5). Moreover, during sentencing,

Attorney Abom argued extensively against the admissibility and reliability of

hearsay testimony introduced at the evidentiary hearing that supported the drug-

weight findings and sentencing enhancements. (Sent. Tr. 6:13-7:20, 9:12-25, 10:11-

11:5). The court ultimately overruled those objections, but they were lodged

nonetheless. Because the record clearly demonstrates that Attorney Abom did in

fact object to the admissibility and reliability of the hearsay evidence, his

performance did not fall below an objective standard of reasonableness. We will

deny Santana’s first ineffectiveness claim.

      B.     Ineffective Assistance During Plea-Bargaining Process

      Santana’s second claim asserts that Attorney Abom misinformed him about

his sentencing exposure under the plea agreement, thereby altering the voluntary

and knowing nature of his decision to plead guilty. Santana alleges that on the day


                                            6
trial was to begin, Attorney Abom advised him to accept the government’s latest

offer, under which he would face no more than 14 years’ imprisonment as opposed

to a more severe sentence of 20 to 30 years if convicted at trial.2 (Doc. 1355-1 at 5).

But for this errant advice, Santana argues, he would not have pled guilty and would

have taken his chances at trial. Santana maintains that, at the least, an evidentiary

hearing regarding Attorney Abom’s plea-bargain conduct is warranted.

      The government counters that “there is no evidence counsel advised Santana

that the maximum penalty he could receive was 14 years’ imprisonment,” and that

in any event the change of plea hearing disabused Santana of any incorrect belief

that his sentence under the plea agreement could not exceed 14 years. (Doc. 1361 at

10-11). We agree with the government’s second argument. Even taking Santana’s

allegations about Attorney Abom’s advice as true, Booth, 432 F.3d at 545, the instant

plea agreement and guilty plea colloquy indisputably remedied any error alleged.

      A criminal defendant must be provided with sufficient information to make a

reasonably informed decision regarding whether to accept a plea offer or go to trial.

United States v. Bui, 795 F.3d 363, 367 (3d Cir. 2015) (quoting Shotts v. Wetzel, 724

F.3d 364, 376 (3d Cir. 2013)). Potential sentencing exposure under a plea agreement

versus standing trial is an “important factor” in the defendant’s decisionmaking

process. Id. Nevertheless, counsel is not required to provide “a detailed exegesis of

the myriad arguably relevant nuances of the Guidelines.” United States v. Day, 969


      2
        In Santana’s reply brief, he asserts that Attorney Abom cautioned him that
a conviction at trial would likely result in a sentence of 80 years or more, rather
than 20 to 30 years as alleged in his initial supporting brief. (See Doc. 1362 at 2).


                                            7
F.2d 39, 43 (3d Cir. 1992). Due to the “vagaries and variables” of a particular

defendant’s offense and circumstances, counsel is not constitutionally ineffective for

failing to give a reasonably precise “best guess” as to what the actual sentence will

be. United States v. Shedrick, 493 F.3d 292, 299 (3d Cir. 2007) (quoting United

States v. Mustafa, 238 F.3d 485, 492 n.5 (3d Cir. 2001)). Moreover, “defense counsel’s

conjectures to his client about sentencing are irrelevant where the written plea

agreement and in-court guilty plea colloquy clearly establish the defendant’s

maximum potential exposure and the sentencing court’s discretion.” Id.

      Santana’s plea agreement and guilty plea colloquy unequivocally

demonstrate that Santana’s decision to plead guilty was reasonably informed

regardless of any allegedly inaccurate sentencing exposure information given by

Attorney Abom. In the plea agreement, Santana was informed that the maximum

penalty for the crime to which he would plead guilty was life imprisonment. (Doc.

1069 ¶ 1). The agreement also acknowledges a mandatory minimum of 10 years.

(Id. ¶ 3). Santana was informed that the Guidelines would apply and that the court

would determine the specific offense characteristics, applicability of enhancements,

and the appropriate sentence. (Id. ¶ 11). Finally, the agreement clearly states that

the court is not bound by the plea agreement or the parties’ recommendations, and

could “impose upon the defendant any sentence up to and including the maximum

sentence of imprisonment for up to life[.]” (Id. ¶ 19).

      Santana’s guilty plea colloquy is even more enlightening. We note that the

government summarized the essential terms of the plea agreement on the record,

reiterating, inter alia, the maximum penalty of life imprisonment and that the court


                                           8
was not bound by the agreement and could impose any sentence up to the statutory

maximum. (Plea Hr’g Tr. 8:3-25). When asked whether any promises or offers

outside of the plea agreement were made by anyone—including counsel—to induce

Santana to plead guilty, he responded “No.” (Id. at 9:21-24). The court asked

Santana whether he understood that no one could guarantee what sentence he

would receive, and Santana answered affirmatively. (Id. at 10:5-7). Santana was

further questioned about whether he understood that the terms of the plea

agreement were only recommendations and that the court could reject those terms

and “impose a sentence which is more severe than [Santana] may anticipate,” to

which he responded “Yes.” (Id. at 10:14-19). The court also directly questioned

Santana if he knew that the statutory maximum was life imprisonment, and he

again replied “Yes.” (Id. at 11:7-12). Santana was explicitly informed, and

confirmed understanding, that although the government and his counsel could

agree on facts and make recommendations and requests at sentencing, the court

was not obligated to follow the parties’ recommendations or accede to requests and

the plea would still be binding. (Id. at 12:25-13:8). Finally, the court cautioned

Santana that “[i]f your attorney or anyone else has estimated your guideline

sentencing range at this time and I determine after I review the [PSR] that the

guideline range is different from what has been estimated to you, you cannot

withdraw your guilty plea.” (Id. at 13:9-13). Santana expressed understanding to

this instruction as well. (Id. at 13:14).

       There is no need for an evidentiary hearing in this matter. Even assuming,

arguendo, that Attorney Abom incorrectly advised Santana that his sentence under


                                            9
the plea agreement would not exceed 14 years, the plea agreement and guilty plea

colloquy cured that erroneous information. See Shedrick, 493 F.3d at 299-300; see

also United States v. Fazio, 795 F.3d 421, 428 (3d Cir. 2015). The agreement and in-

court colloquy clearly established Santana’s “maximum potential exposure and the

sentencing court’s discretion.” Shedrick, 493 F.3d at 299. Accordingly, Santana has

failed to demonstrate prejudice under the second Strickland prong, see Fazio, 795

F.3d at 427, 429, and his ineffective-assistance-of-counsel claim regarding the plea-

bargaining process will be denied.

IV.    Conclusion

       We will deny Santana’s motion (Doc. 1355) to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255. We will likewise deny a certificate of

appealability, as Santana has failed to make the requisite “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). An appropriate order

shall issue.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania

Dated:    November 5, 2018
